Mr. Justice Dunn, dissenting: The appellees’ title to the note and their right to maintain the suit are derived through the endorsement to I. N. Porter or bearer. Because I. N. Porter "was not a real person the opinion of the majority holds this endorsement equivalent to ah endorsement to bearer, and that the title therefore passed by delivery to appellees. From this I dissent. In this State the words “or order” and “or bearer,” in an instrument payable to a person named or order, or to a person named or bearer, are surplusage. The legal effect of the instrument, whether payable to a person named or order, or to a person named or bearer, or to a person named, only, is the same, and in either case the instrument is payable only to the person named or to his order. (Hilborn v. Artus, 3 Scam. 344; Sappington v. Pulliam, id. 385; Roosa v. Crist, 17 Ill. 450; Turner v. Peoria and Springfield Railroad Co. 95 id. 134.) The doctrine that treats negotiable paper made payable to a fictitious person as if made payable to bearer, and so negotiable without endorsement, applies only to paper put in circulation by the maker with knowledge that the name of the payee does not represent a real person. (Shipman v. Bank, 126 N. Y. 318; Armstrong v. National Bank, 46 Ohio St. 512; Chism, Churchill & Co. v. Bank, 96 Tenn. 641.) Since Buck-worth, in making the endorsement, did not know that I. N. Porter was a fictitious person that doctrine cannot be applied in this case, and there was no evidence that appellees were the legal owners of the note.